991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lafarn L. SKEEN, Plaintiff-Appellant,v.Ann U. FAISON;  James W. Fisher;  EdewardJ. Mazur,Defendants-Appellees.
No. 92-2592.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-285)
Lafarn L. Skeen, Appellant Pro Se.
Guy Winston Horsley, Jr., Assistant Attorney General, for Appellees.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
LaFarn L. Skeen appeals from the district court's order denying her Fed.  R. Civ. P. 59 motion for reconsideration of the grant of summary judgment against her.  We review both the Rule 59 motion's denial and the underlying original order.   See Dove v. CODESCO, 569 F.2d 807, 810 (4th Cir. 1978).  Finding no reversible error, we affirm.


2
The district court granted summary judgment for Defendants, finding that the abolition of Skeen's position as a result of state budget cuts did not present a due process claim.  The district court was correct.   Detweiler v. Virginia Dep't of Rehabilitative Servs., 705 F.2d 557, 559 n.2 (4th Cir. 1983).


3
Skeen moved for reconsideration, raising arguments that were available to her before the district court made its original disposition.  The district court denied the motion, reasoning under  Johnson v. City of Richmond, 102 F.R.D. 623 (E.D. Va. 1984), that the late allegations did not provide grounds for reconsidering the original disposition.


4
We review the district court's denial of a Rule 59 motion only for abuse of discretion.   Poynter v. Ratcliff, 874 F.2d 219, 223 (4th Cir. 1989).  The district court's decision not to entertain arguments that should have been brought prior to the court's entry of judgment was not such abuse.  Therefore, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED